Citation Nr: 1012292	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-operative residuals of a back injury.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to service connection for disability 
manifested as swelling of the leg, ankle, and foot.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law

ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to May 
1962.  He also had subsequent service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In connection with this appeal, per his request, the Veteran 
was scheduled to appear at a video conference hearing in 
July 2004.  He failed to report for this hearing and 
provided no explanation for his failure to report.  His 
request for a video conference hearing is therefore deemed 
withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d).  


FINDINGS OF FACT

1.  In an unappealed January 1994 decision, the RO denied 
service connection for back and hearing loss disabilities.  

2. Since the January 1994 decision, evidence which was not 
cumulative or redundant of evidence already of record has 
been added to the record and raises a reasonable possibility 
of substantiating claims of service connection for back and 
hearing loss disabilities.  

3.  Tinnitus, a hearing loss disability, a back disability, 
chronic headaches, and a disability manifested  by swelling 
of the legs, ankles and feet did not have onset during the 
Veteran's active military service, did not manifest within 
one year of separation from of active duty, and are not 
otherwise related to the Veteran's active military service.   


CONCLUSIONS OF LAW

1.  The January 1994 decision, in which the RO denied 
service connection for back and hearing loss disabilities, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has been submitted since the 
RO issued the January 1994 rating decision and the 
requirements are met to reopen claims of service connection 
for back and hearing loss disabilities.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for tinnitus, a 
hearing loss disability, a back disability, chronic 
headaches, and a disability manifested  by swelling of the 
legs, ankles and feet, have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  "To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disease must be shown to be of a chronic nature in 
service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge 
from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).

"Active military, naval, or air service" includes active 
duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty; and any 
period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a).  

Active duty for training includes full time duty in the 
Armed Forces performed by Reserves for training purposes and 
full time duty performed by members of the National Guard of 
any State, under 32 U.S.C. 316, 502, 503, 504, or 505.  38 
C.F.R. § 3.6(c)(1),(3).  Inactive duty for training includes 
duty other than full time duty prescribed for Reserves or 
performed by a member of the National Guard of any State.  
38 C.F.R. § 3.6(d)(1),(4).  Presumptive periods do not apply 
to active duty for training or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Of note is that in January 2010 the Veteran indicated that 
he waived his right to have his case sent back to the RO to 
review newly submitted evidence and requested that the Board 
proceed to adjudicate his appeal.  Hence, all evidence and 
argument will be considered by the Board irrespective of 
when it was submitted.  38 C.F.R. § 20.1304(c) (2009).  

New and material evidence

Once a claim has been denied the submission of new and 
material evidence requires that VA consider that evidence 
along with all other evidence of record to determine if the 
benefit sought is warranted.  

Following issuance of an RO decision on a claim for VA 
benefits, the claimant has one year to initiate an appeal of 
that decision to the Board by filing a notice of 
disagreement with that decision.  38 U.S.C.A. § 7105.  If no 
notice of disagreement is received within one year of the 
mailing of that decision, the decision becomes final.  Id.  

38 C.F.R. § 3.156 (b) provides that evidence received within 
the one year period prior to the decision becoming final is 
to be considered as having been received in connection with 
the claim which was pending at the beginning of the appeal 
period.  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "a claim becomes final and subject to a 
motion to reopen only after the period for appeal has run.  
Any interim submissions before finality must be considered 
by VA as part of the original claim."  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

New evidence will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In cases where and RO decision becomes final, the claim 
which has been denied may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

In Muehl v. West, 13 Vet. App. 159 (1999) the Veterans Court 
addressed the issue of whether a decision becomes final if 
new and material evidence is submitted in within the one 
year period and the benefit is ultimately granted.  Mr. 
Muehl, in December 1992, filed a claim to reopen a 
previously denied claim for VA benefits and the RO denied 
his request to reopen in September 1993.  Id.  In January 
1994 SSA records were submitted and the RO issued a decision 
in March 1994 stating that it was reopening the claim and 
denying the claim on the merits.  In February 1995 the 
Veteran requested reconsideration of the decision and in 
February 1996 the RO granted a VA pension.  Id.  Mr. Muehl 
appealed the February 1996 decision, challenging the 
effective date of the award.  The Board determined that the 
September 1993 decision had become final because the Veteran 
had never appealed that decision and that the January 1994 
submission of SSA records was an informal claim.  Id.  

The Court held that because the SSA records were received 
within one year of the September 1993 decision the September 
1993 decision did not become final.  Id.  

Muehl, Jennings, and another case in that line, Young v. 
Shinseki, 22 Vet. App. 461 (2009) all involve disputes over 
the effective date to be assigned for benefits which were 
ultimately granted based on the evidence submitted in the 
one year period following the denial of a claim.  

In February 2002 the RO denied service connection for 
tinnitus and mailed that decision to the Veteran and his 
representative on March 5, 2002.  The basis for that denial 
was that the service records contained no diagnosis of 
tinnitus or evidence of head injury or acoustic trauma.  In 
July 2002, the Veteran submitted a writing from in which 
"E.C." reported as follows:  

My friend [the Veteran] has a hearing 
problem.  He and I feel this is probably 
service connected.  [The Veteran] and I 
served in the 489 Engineering Co 
(Floating Bridge) located in Helena, 
Phillips County, Arkansas.  During the 
early and mid 1960's we would go to 
summer camp for a two week period for 
training.  Ft. Polk, Louisiana or Ft. 
Hood, Texas were our usual destinations.  
While attending camp we would go to the 
rifle range for target practice and John 
said he had gone to the machine gun 
range and shot the 50 caliber machine 
gun.  I have no reason to doubt his word 
and am sure he did go to the machine gun 
range as well as the rifle range!  Of 
course we were not issued ear plugs and 
I feel this intense noise affected [the 
Veteran's] hearing.  

Because the basis for denying service connection for 
tinnitus in the February 2002 decision included that there 
was no evidence of acoustic trauma during service and E.C.'s 
letter provides evidence of acoustic trauma on the rifle 
range, the Board considers this to be new and material 
evidence regarding the claim of tinnitus and this evidence 
would therefore warrant a review of all of the evidence of 
record and an adjudication of the claim on the merits.  
Under the particular facts of this case, the claim that gave 
rise to the issue on appeal with regard to tinnitus was 
received by VA in August 2001 and is the first claim for 
service connection for tinnitus filed by the Veteran.  

In a writing received in March 2003, the Veteran reported 
that a noncommissioned officer had refused the Veteran's 
request to seek medical treatment for ringing in the ears.  
This evidence is new and can be viewed as going to the basis 
for the RO's denial of the service connection for tinnitus.  
Hence, even if the Veteran's February 2002 rating decision 
had become final, the claim would have to be reopened and 
considered on the merits.  

The Board will now turn to the Veteran's claims for service 
connection for hearing loss and back disabilities.  

VA first received an application for VA disability benefits 
from the Veteran in November 1976.  He reported a back 
injury and nerves.  In a letter dated later that month the 
RO denied his claim treating the claim as one for service 
connected disability and/or non service connected disability 
pension.  The Veteran did not appeal that decision and the 
decision became final.  

In August 1987, VA received another application from the 
Veteran for VA benefits; this time for a hearing loss 
disability.  In October 1987 an RO denied the claim on the 
basis that he was shown to have no hearing loss during 
service and at separation from active service.  The Veteran 
did not appeal that decision and the decision became final  

In February 1993 the Veteran requested that VA reopen his 
claim for a hearing loss disability and requested service 
connection for a back disability.  In January 1994 the RO 
determined that his hearing loss claim could not be 
reopened, considered the claim for a back disability on the 
merits and denied service connection for a back disability.  
The Veteran did not appeal that decision and the decision 
became final.  

In August 2001 the Veteran requested that VA evaluate 
service connected "disability on Spinal back operation 
Hearing Impaired, Tinnitus."  He stated that he had ringing 
in his ears because of not using ear plugs during training 
and that he had hurt his back while loading a truck of steel 
and recently had a back operation.  

On March 5, 2002, the RO mailed a February 2002 rating 
decision in which it denied service connection for tinnitus 
and determined that a service connection claim for a back 
disability was not reopened.  In May 2002 VA received six 
pages from the Veteran.  In the first page the Veteran 
stated that the other five pages were in reference to claims 
for hearing loss, a back disability, and psychiatric 
symptoms related to service.  The second page was a 
statement from the Veteran with three labeled substantive 
paragraphs.  

First, the Veteran expressed his belief that his hearing 
loss was due to shooting a machine gun while on Army Reserve 
training from November 21, 1961 to September 19, 1967.  

Second, he stated that while in the Army Reserves he 
reported to his sergeants his hearing loss and an annoying 
ringing in his ears, and complained to his primary care 
physician who referred him for testing, that the test 
results were filed in his medical records and showed that "I 
had extensive nerve damage that resulted from me shooting 
the M-60 machine gun without the use of ear plugs" (original 
all in upper case).  

Third, that he had tried to obtain his medical records from 
his primary care physician but was unable to do so because 
the physician had died and that he requested his service 
records from St. Louis Missouri (the National Personnel 
Records Center or NPRC) but was told that the records were 
destroyed by water damage.  He also stated that he was 
enclosing medical records and statements and would like VA 
to reconsider its decision.  

The third document is an Affidavit which was subscribed and 
sworn before a Notary Public "this 4 day of 9, 2002", 
inconsistent with receipt of the document by VA on May 23, 
2002.  The Board assumes the notary intended to show April 
9, 2002 as the date of the statement.  In that statement 
"J.S." reported that in 1964 he and the Veteran were 
building a bridge on annual training with the 489 Engineer 
Corp.  He stated that the Veteran "was injured when one of 
the steel beams dropped down on him.  His spine was injured 
at that time.  When this accident happened I was witness to 
same."  

The fourth document was a January 1985 letter in which 
"H.C.", M.D. stated that he had seen the Veteran status post 
op herniated nucleus pulposus with evidence of chronic low 
grade arachnoiditis and degenerative disc disease of the 
spine.  Dr. H.C. reported that the Veteran had not worked in 
the previous three years.  There is no mention of the 
Veteran's military service.  

The fifth document is a March 1985 letter in which "W.E.", 
M.D. reported that the Veteran had been a patient of his for 
several years, upon examination had a well healed 
laminectomy scar, had degenerative disc disease of his 
spine, and had not worked for 3 years.  There is no mention 
of the Veteran's military service.  

In July 2002, VA received a writing in which E.C. stated 
that he had served with the Veteran in the 489 Engineering 
Company and during he early 1960's, he and the Veteran would 
go to "summer camp" for a two week period of training.  He 
stated that while attending camp they would go to the rifle 
range and that the Veteran shot the 50 caliber machine gun.  
He reported that they were not provided with earplugs.  E.C. 
stated his opinion that these noises affected the Veteran's 
hearing.  

In July 2002, the RO issued another rating decision 
addressing the Veteran's hearing loss and back claims, and 
listed the evidence received since the February 2002 rating 
decision.  The RO explained that with regard to the 
Veteran's claims for service connection for both 
disabilities, the evidence received was not considered to be 
new and material evidence and therefore the claims were not 
reconsidered.  

The RO listed as headings for the two claims that new and 
material evidence had not been received to reopen the 
claims.  

The Board understands that at the time of submission of the 
evidence, and indeed at the time of the July 2002 rating 
decision, the February 2002 rating decision had not become 
final.  The RO did not state that it had become final.  
However, the January 1994 rating decision had become final 
and the RO merely acknowledged that new and material 
evidence had not been received to reopen either claim.  

Following the July 2002 rating decision, the RO received 
copies of the statement of E. C. and J.S. and a letter from 
the Veteran reporting that he was released from his active 
duty service in 1962 after which he engaged in "weekly, 
monthly, and two weeks training at summer camp" with the 
959th and 489th Reserve units.  He reported that this took 
place for over 5 years. 

In March 2003, the RO received the writing in which the 
Veteran reported that during his tour of duty with Company A 
and B of the 100th Division at Fort Chafe, Arkansas the 
chain  of command denied him access to clinical treatment on 
several occasions.  He went on to state that during his tour 
of duty in the active reserve units, with the 959th and the 
489th, he asked a First Sergeant for permission to see a 
doctor for clinical treatment for his complaints but was 
denied permission.  He stated that his complaints to this 
sergeant were for headaches, hearing problems, ringing in 
the ears, leg, ankle and foot swelling, and a back injury.  
The Veteran reported that his sergeant also denied a 
promotion and stated that the Veteran was a troublemaker.  

The Veteran had not previously provided the information that 
he provided in the March 2003 writing so that writing is 
"new" evidence.  This evidence going to the bases of the 
previous denials for service connection for hearing loss and 
back disabilities - that these disabilities were not shown 
during service - is also material (the standard is very 
low).  Hence, the Board will reopen these claims.  

Merits

Although VA presumes evidence credible when determining if 
evidence is new and material, once it is determined that the 
evidence is new and material the Board has both the duty and 
authority to consider the credibility of all evidence of 
record.  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
has also provided that " the Board, as fact finder, is 
obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc."  Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  
Similarly, the Veterans Court has stated that "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  

Service treatment records from the Veteran's six month 
period of active duty contain no reports of back injury, 
hearing loss, ringing in the ears, headaches, or any reports 
involving his lower extremities, providing evidence against 
these claims.  

In a May 1962 report of medical history, the Veteran 
endorsed that he did not then have or ever had ear trouble, 
frequent or severe headache, swollen or painful joints, 
bone, joint or other deformity, arthritis or rheumatism.  
This is highly probative evidence against these claims as, 
at this time, there was no reason for the Veteran not to 
indicate he had these problems.  The Veteran's First 
Sergeant would also have no reason to stop the Veteran from 
reporting these problems at this time.  In effect, the 
Veteran himself has provided highly probative evidence 
against this owns claims, refuting his current statement 
that he had these problems during service, but was unable to 
seek treatment due to his First Sergeant.

The May 1962 report of separation examination lists normal 
clinical evaluations of the Veteran's ears, spine, lower 
extremities, and neurologic system, and normal whisper tests 
of his hearing.  

These service treatment records are evidence that the 
Veteran did not have any of the claimed disabilities as of 
the time of his separation from his period of active duty 
and are thus evidence against a grant of service connection 
for any of the claimed disabilities.  

Nor is there any evidence establishing that any of the 
claimed disabilities manifested within one year of 
separation from the Veteran's only period of active duty, 
which ended in 1962, and therefore the presumptive 
provisions for chronic diseases are not for application.  

All of the Veteran's military service after 1962 is either 
active or inactive duty for training in the Reserves.  As 
explained above, as to the Veteran's inactive duty for 
training, service connection is only available for 
disabilities resulting from injuries and a very few other 
conditions, such as a cerebrovascular incident, which are 
not at issue in this case.  As to any period of active duty 
for training, service connection is only available for 
disabilities resulting from injury during such service or 
disease with onset during such service.  

In a letter dated in March 1976, R.G., M.D, of a neurology 
practice, stated that he had evaluated the Veteran and found 
him to suffer from arachnoiditis primarily of the 
lumbosacral area.  Dr. R.G. reported that the Veteran also 
complained of visual problems and a headache.  Dr. R.G. 
stated that he could assign no etiology but believed that 
the reported headache was related to anxiety of his 
recurrent low back pain.  There is no mention of the 
Veteran's military service and the earliest date referred to 
in the letter is September 1975.  This then is evidence only 
that the Veteran had pathology of his low back in 1975, 
underwent a surgical procedure for treatment of a herniated 
disc, and reported in 1976 that he had headaches.  

Dr. R.G. also stated that there was a significant chance 
that the arachnoiditis would progress and cause some 
strength and mobility problems in the Veteran's lower 
extremities.  This is not evidence that the Veteran had a 
disability of the lower extremities as of 1976 or that his 
arachnoiditis was in any way related to his service.  This 
letter thus does not support a grant of service connection 
for disability with symptoms of swelling of the legs, 
ankles, and feet.  

Because Dr. R.G. did not mention the Veteran's service, the 
letter tends to show that the Veteran did not mention onset 
of any of his claimed disabilities during service or provide 
any information relating the claimed disabilities to 
service.  This follows not only from the absence of mention 
of military service in Dr. R.G.'s letter but is also a 
logical conclusion from Dr. R.G.'s statement regarding the 
etiology of the Veteran's reported headache.  

If, for example, the Veteran had reported, as he seems to 
now, that he had chronic headaches since his military 
service, it would make no sense for Dr. R.G. to then 
conclude that he could assign no etiology to the reported 
headaches but not even mention the alleged long term 
symptoms.  

A VA hospital summary shows that the Veteran was 
hospitalized for approximately 5 weeks in November - 
December 1981 for complaints of nervousness, seeing 
something that was not there, sleep problems, hearing 
difficulties, and ringing in the ears.  At that time he 
reported that he had suffered from ringing in the ears for 4 
or 5 years.  He speculated that this may have been the 
result exposure to noise on the rifle range for two weeks 
while on Reserve duty in 1964.  

It is clear from this summary that the Veteran did not have 
continuity of symptomatology with regard to ringing in his 
ears.  If he had suffered continuously from ringing in the 
ears it makes no sense that he would report that he had 
ringing in the ears for 4 or 5 years because this places the 
symptom in 1976, almost a decade after separation from 
active service.  His report that noise exposure in 1964 led 
to his tinnitus is thus not a report of continuity of 
symptomatology but only speculation as to the cause of his 
tinnitus.  

Significantly, in a writing from July 2002 the Veteran 
stated that in 1961, after firing a rifle during his period 
of active duty, began having ringing in the ears and gradual 
decrease in hearing.  The Veteran has repeatedly stated that 
he had no hearing protection during service.  Yet, a VA 
audiology consultation note from May 2002 includes that the 
Veteran reported that he used some hearing protection and 
that he had a sudden change in hearing when firing a machine 
gun.  

There are obvious inconsistencies here.  These 
inconsistencies are present throughout the record and lead 
the Board to the conclusion that the Veteran does not have 
any knowledge of onset of any of his claimed disabilities at 
any point during his active military service but has merely 
hypothesized that these disabilities had onset during active 
military service.  

Simply stated, his statements are not consistent with each 
other, undermining his credibility with the Board.   

This December 1981 report of the Veteran of ringing in the 
ears of 4 to 5 years duration places the symptom no earlier 
than 1976, and is therefore highly probative evidence that 
the Veteran did not have this symptom during any period of 
his service, whether during active duty or training duty 
with the Reserves.  Also of note is that here the Veteran 
reports that he believed his symptoms were due to noise 
exposure on a rifle range in 1964.  Later he would report a 
wider range of dates for his noise exposure.  This tends to 
show that the Veteran has no knowledge of any symptoms of 
hearing loss or tinnitus in connection with any specific 
event.  Indeed, given that he did not experience any ringing 
in the ears until nearly a decade after any inactive or 
active duty for training, or for that matter any active 
duty, he could not realistically place what noise exposure 
up to 1976 resulted in his hearing loss.  This summary is 
thus evidence that any attribution by the Veteran of hearing 
loss or tinnitus to events during active duty or Reserve 
training is pure speculation made in the context of seeking 
financial gain.  

The evidence contains some inconsistencies that diminish the 
reliability of the Veteran's current recollections.  Based 
on the Veteran's conflicting statements, the Board finds 
that the Veteran is not credible to the extent that he 
reports the onset of his disabilities.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony.)." 

This summary also documents that the Veteran reported that 
he had been working with a tractor building company when he 
fell and hit his back on one of the tire tools and that he 
had a low back operation in 1974.  This is compelling 
evidence that the Veteran had no back disability or injury 
prior to 1974 and therefore not during any period of active 
duty or inactive or active duty for training.  This then is 
evidence against his claim for service connection for a back 
disability because this summary tends to show that his back 
pathology followed a post service industrial injury.  

Physical examination in 1981 was negative other than for a 
past laminectomy scar of his low back and his complaint of 
ringing of the ears.  He was referred to the audiology 
department and the diagnostic impression was bilateral 
neurosensory hearing loss due to acoustic trauma.  The Board 
has not ignored that this report of hearing loss due to 
acoustic trauma coupled with the Veteran's report of 
exposure to gunshot noise during service tends to 
substantiate his claim.  However, given the timing of the 
Veteran's reports the Board does not find that this report 
of noise exposure in the military necessarily constitutes 
all of the Veteran's exposure to acoustic trauma.  Whether 
or not he reported any later trauma, or whether that 
exposure to loud noise during service without hearing 
protection is accurate depends on whether the Veteran is 
deemed credible.  As explained in this decision, the Veteran 
is not a credible historian.  Hence, the timing of his 
reports of hearing loss, and that he filed a claim for a 
back disability and nerves in 1976 but not a hearing loss 
disability, tends to show that there is no connection 
between the Veteran's hearing loss disability and his 
service.  If he actually had reason to believe that his 
hearing loss was due to service it follows that he would 
have sought service connection for hearing loss in 1976 as 
he clearly knew at that time that compensation could be 
obtained from VA for disability resulting from service and 
was not averse to seeking such compensation.  

On a factual basis, the Board finds that the Veteran's 
statements, overall, actually provide factual evidence 
against his own claims. 

There are several reports of back pain, lower extremity pain 
or numbness, and headaches in VA treatment records in the 
1980s and 1990's.  For example, a December 1983 VA neurology 
consultation sheet again documents that the Veteran had an 
industrial accident and back injury and laminectomy in 1974 
and had back pain and right foot numbness.  March 1985 VA 
treatment notes document the Veteran's reported history of 
back pain and some right leg pain in 1974, and that he 
continued to have back pain and a little pain in both legs, 
worse on the right.  He also reported headaches.  The 
diagnosis was radiculopathy.  A November 1989 report of a 
routine audiologic examination documents that the Veteran 
complained of constant tinnitus over the past several years 
and a report of noise exposure in the military.  He was 
found to suffer from what was likely sensorineural hearing 
loss.  

The audiology examination report showed what is classified 
under regulation as a hearing loss disability.  See 
38 C.F.R. § 3.385.  This establishes only that the Veteran 
had a hearing loss disability, and presumably tinnitus.  The 
report of acoustic trauma during service does not establish 
that his hearing loss and tinnitus are due to his service.  
It only establishes that the Veteran has reported such.  
That he reported that he had symptoms over the past several 
years, and was released from all military duty more than 
twenty years earlier, is evidence that there has not been 
continuity of symptomatology since any of his military 
service.  This is thus evidence against a grant of service 
connection for hearing loss and tinnitus.  

These treatment notes are evidence against the Veteran's 
claim for a back disability and for a disability involving 
his lower extremities because he relates the symptoms to 
1974, long after service and at the time of his reported 
post service industrial accident.  There is no mention of 
swollen legs, ankles, or feet so these treatment records are 
not evidence of any connection between his report of leg 
pain in this 1985 note and his statement later that he had 
swollen legs, ankles, and feet at some time during his 
Reserve training or active duty.  

A November 1991 VA treatment record documents that the 
Veteran had a headache for three weeks following a personal 
assault during which time he hit his head and lost 
consciousness.  Again, this tends to show an injury with 
resultant headaches many years after service and is 
therefore evidence against granting service connection for 
headaches experienced anytime after November 1991.  Also of 
note is that the Veteran reported that he had a headache for 
three weeks.  If he had suffered chronic headaches since 
service it makes little sense that he would report a 
headache of three weeks duration but not mention that he had 
suffered headaches for over twenty years.  

In the late 1990's, for example in January 1997, the Veteran 
was found to have a toenail fungus and foot care was 
discussed.  There is no mention of his military service or 
of leg, foot, or ankle swelling.  This is not evidence of a 
connection or any relationship with any foot, leg, or ankle 
swelling which he reported as occurring during active 
military service.  

1997 and 2002 VA treatment notes show that the Veteran was 
receiving treatment for diabetes including instruction 
regarding foot care.  There is no evidence relating any 
problems with his feet or lower extremities to active 
service.  

In his August 2001 request for VA benefits the Veteran 
reported that he had hurt his back while loading a truck of 
steel and a recent back operation.  He stated that he had 
reported this to a sergeant.  He does not provide any dates 
as to when this occurred but from other evidence of record, 
such as the letter submitted by the Veteran from J.S., it 
appears that the Veteran is reporting this as having 
occurred during Reserves training.  This is of some 
significance because he has also alleged that he began 
having disc problems in 1961-62.  Thus he appears to assign 
the onset or cause of his current back disability to two 
different periods of service; which the Board finds to be 
inconsistent.  The inconsistency impacts negatively on his 
credibility.  

In July 2003 the Veteran underwent a VA examination with 
regard to his claim for service connection for headaches.  
Although the examiner stated that the claims file was not 
reviewed the examiner obtained a relevant history from the 
Veteran.  Given that the claims file documents reports of 
headaches no earlier than 1976, and even then does not 
indicate chronic headaches, the history obtained from the 
Veteran is adequate.  Moreover, during the examination the 
Veteran had the opportunity to inform the examiner as to how 
long he had the headaches and did so.  Since the information 
in the claims file is not any more favorable on this issue 
than the Veteran's statements, the lack of the claims file 
does not render the examination inadequate.  

During that examination the Veteran reported that he has had 
recurrent headaches for the past few years and that he had 
the headaches almost every day and the headaches lasted for 
30 minutes or less.  Results of physical examination were 
essentially normal.  The RO did not request an etiology 
examination but rather requested information as to whether 
the Veteran had a current headache disability.  The examiner 
provided the information requested by the RO.  

The Board finds this examination adequate.  Whether or not 
the Veteran's headaches had onset during his period of 
active duty, are the result of an injury during a period of 
inactive duty for training, or are the result of an injury 
during active duty for training or a disease with onset 
during active duty for training, in this case, amounts to a 
determination of credibility.  Whether his headaches had 
onset during active duty or he was injured during a period 
of Reserve training is a finding of fact not answerable by a 
physician, given the normal physical examination results, 
but determined only by the record and whether of not the 
Veteran's reports of his active duty and Reserve training 
are credible.  

Credibility is determined by the Board by examination of all 
evidence of record, not by asking a physician if he or she 
believes the Veteran as to symptoms experienced decades ago 
or events that he reports as occurring decades ago.  As the 
Board concludes in this decision that the Veteran's reports 
are not credible, further development in the way of another 
examination would not be of any benefit to the Veteran.  
Simply stated, a VA examination can not provide a basis to 
grant any claim based on facts the Board does not believe.   

As already mentioned in the section addressing reopening his 
claims, there are letters from January and March 1985, in 
which Dr. W.E. and Dr. H.C. report that they had seen the 
Veteran for degenerative disc disease including following 
surgery for a herniated disc.  As neither letter referred to 
the Veteran's military service, neither letter provided 
evidence that the Veteran's back pathology was related to 
military service.  

In October 2003, VA received a writing in which "M.M.", M.D. 
stated as follows:  "This pt was seen in our office for knee 
degenerative joint disease.  He claims this was after an 
injury in the service.  If he indeed had an injury this may 
have lead to his pathology."  Dr. M.M. provided all of this 
statement in cursive handwriting other than the word "IF" 
which he printed in upper case.  He placed two lines under 
the word "may".  This indicates to the Board that Dr. M.M. 
found these two words to be significant.  The obvious 
significance is that the Veteran is not particularly 
believable and that the occurrence of a prior injury is 
speculative, at best.  

Submitted by the Veteran are several lay statements.  Also 
described in the earlier section of this decision are the 
statements of E.C. and J.S.  In summary, E.C. reported that 
that he and the Veteran went on reserve training in the 
early 1960's, the Veteran fired a machine gun during Reserve 
training, and E.C. believes this affected his hearing.  J.S. 
reported that during Reserve training in 1964 he witnessed a 
steel beam dropped on the Veteran injuring his spine.  

In October 2003 VA received a letter dated in April 2003 
written by "J.M." who identified himself as the pastor of a 
church of which the Veteran is or was a member.  J.M 
reported with regard to the Veteran that "over the years he 
has suffered from injuries sustained during his military 
career."  J.M. described the injuries as follows:  

He has a very aggravating problem with 
his hearing.  His knees, ankles, and 
legs have given him problems since his 
military duty, along with severe 
headaches and foot pain.  The older he 
gets, the more aggravating and worse it 
becomes.  The pain gradually gets worse 
as time moves on.  He's been a personal 
friend of mine for the past forty years.  

J.M. goes on to report that the Veteran is "suffering 
through stages of cancer and other various aggravating 
injuries sustained during his military career."  

The statements from E.C. and J.S. regarding the effect of 
gunfire on the Veteran's hearing and a spine injury are not 
competent evidence that the machine gun fire resulted in 
hearing loss or tinnitus or that the reported steel beam 
incident caused injury of the Veteran's spine.  While E.C. 
is competent to report that gunfire was subjectively loud or 
that the Veteran fired a gun, he has not demonstrated 
medical expertise that would allow for a competent opinion 
as to the chronic effect of exposure to gunfire.  Similarly 
J.S. is competent to report that a steel beam was dropped on 
the Veteran or that the Veteran complained of back pain, but 
J.S. is not competent to report that the Veteran sustained 
an injury to his spine let alone any chronic condition 
involving pain.  Under the facts of this case, these 
questions of etiology are not subject to other than expert 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

This is not to say that as nonexperts these individuals are 
never competent to offer lay opinion evidence as to relevant 
facts, including diagnoses and etiology of medical or 
psychological disabilities.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Whether such 
opinions are competent evidence depends on whether the 
relevant fact lends itself to lay opinion evidence.  Several 
cases provide guidance to the Board in making this 
determination.

The Federal Circuit has held as follows:

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony 
describing symptoms at the time supports 
a later diagnosis by a medical 
professional.

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example stating 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to a more complex medical question such as a 
form of cancer.  Id. at footnote 4.  This indicates to the 
Board that the complexity of the question at issue is a 
factor to be considered when determining if a layperson's 
opinion is competent evidence.

For example, the Veterans Court has held that varicose veins 
that have become visibly tortuous or dilated are observable 
by lay people and because varicose veins may be diagnosed by 
these unique and readily identifiable features, the 
determination that the layperson has varicose veins is not 
one restricted to medical experts.  Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007).  This case echoed the Veterans 
Court's explanation as to the foundation necessary to 
support lay testimony in Layno v. Brown, 6 Vet. App. 465 
(1994).  In Layno, the Court explained that "lay testimony 
is competent only so long as it remains centered upon 
matters within the knowledge and personal observations of 
the witness."  Id. at 470.

Common to these cases is that a layperson is competent to 
provide evidence that is based upon that person's 
observations and personal knowledge.  It requires no 
specialized knowledge to observe a broken bone or tortuous 
and dilated veins, to describe personally observed symptoms, 
or to hear and repeat the words of a medical professional 
relating a diagnosis.  

Determining whether an individual had an injury of the spine 
due to some trauma or whether noise from a firearm caused 
hearing disabilities are complex medical questions not 
answered by mere observation.  Hence the opinions of 
etiology or cause and effect offered by E.C. and J.S. are 
not competent evidence.  Nor for that matter is the opinion 
of the Veteran as to these issues other than as his 
statements relate to continuity of symptomatology.  

The Board has considered the Veteran's report of being 
denied access to medical care during service for swelling of 
the legs, ankles and feet.  Even if the Veteran was 
competent to diagnose a disease which had these symptoms he 
has not done so.  He has merely reported that he was denied 
access to care during service.  Furthermore, although the 
Veteran has been diagnosed with diabetes, cancer, and other 
medical conditions and the record shows that he has received 
instruction for foot care with regard to his diabetes, the 
record does not show any disability with these symptoms.  
Hence, the Veteran has not diagnosed a disease or injury 
manifested by swollen legs, ankles and feet during service.  

A nonexpert witness is competent to report that which he or 
she has personal knowledge through observation with his or 
her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  At 
issue in Layno was whether persons could provide competent 
evidence that the claimant had been treated for asthma on a 
certain occasion.  Id.  The Veterans Court explained that 
because the witnesses did not accompany the claimant into 
the clinic they had no personal knowledge of for what 
condition he was treated and were therefore not competent to 
report that he was treated for asthma.  Id. at 471.  

E.C.'s report of the Veteran firing a machine gun is not 
competent evidence.  E.C. states that the Veteran told him 
he was going to fire the machine gun on another range.  This 
is no different than the witnesses in Layno.  E.C. had no 
personal knowledge of the Veteran firing a machine gun so 
his statement to that effect is not competent evidence.  The 
only statement by E.C. that is competent evidence is his 
report that he and the Veteran trained on a rifle range.  

But this report does not support the Veteran's reported 
acoustic trauma.  In a statement received in November 2001 
the Veteran stated that his hearing loss and ringing in the 
ears followed firing M-1 rifles in 1961-62 and a machine gun 
in 1964.  E.C. reports that he and the Veteran trained on 
the rifle range during Reserve duty.  Hence, the acoustic 
trauma to which the Veteran reports his hearing loss is not 
that witnessed by E.C.  

J.M.'s letter for the most part is merely a repetition of 
the report from the Veteran that his disabilities had onset 
during his active service.  According to J.M.'s letter he 
has been a friend of the Veteran since 1963.  J.M. however 
does not refer to any details as to when he personally 
observed the Veteran to have any of the reported symptoms or 
disabilities.  For example, J.M. has no personal knowledge 
of pain suffered by the Veteran, at least he has not 
demonstrated so.  J.M. does not specify when the Veteran's 
reported disabilities or symptoms began.  J.M. also refers 
to "cancer and other various aggravating injuries sustained 
during his military career" (emphasis added).  The use of 
the words "and other" is evidence that J.M. is attributing 
all of the Veteran's health problems to service, whether 
cancer or the disabilities that gave rise to this appeal.  
This tends to show that J.M. has no actual knowledge of 
these disabilities having onset during or shortly after 
service because the Veteran's cancer was not diagnosed until 
many years after service.  

More importantly, J.M.'s statements are simply inconsistent 
with the objective evidence of record.  The Board finds it 
unbelievable that the Veteran would have informed J.M. at 
some point during the time of the Veteran's military service 
that he had hearing difficultly and severe headaches, but 
there would be no medical records of such until many years 
after service.  Hence, the Board finds that the J.M.'s 
letter is to be afforded some minimal weight, but on balance 
to be outweighed by the reports by the Veteran in clinical 
settings, the timing of his reports, and the content of his 
reports.  The Veteran is not a credible historian and his 
reports to others as repeated by others are of therefore 
little value.  

The Board now turns to statements from the Veteran, 
including the March 2003 writing from the Veteran which was 
the basis for reopening his claims for hearing loss and back 
disabilities as well as the first mention by the Veteran of 
headaches or lower extremity disability symptoms (swelling) 
during his military service.  That writing in its entirety 
is as follows:  

To whom it may concern, during my tour 
of duty with Co A and B 100th Division 
at Ft. Chaffee, Ar. I was denied access 
for clinical treatments several times, 
by the chain of command.  During tour of 
duty in the Active Reserve units with 
the 959 the and 489 the I ask the First 
Sgt.  St. [P] for permission a doctor 
(sic) to get clinical treatments for my 
complaints.  I was also denied 
permission to see a doctor.  . . . My 
complaints to my 1st Sgt was (sic) 1.  
Headache new 2.  Hearing Problems, 
ringing in the ears prev. denied  3.  
Back Injury - prev denied  4.  leg, 
Ankle and foot swelling - new.  P.S. my 
first Sgt [P] denied my E5 promotion on 
the account me asking permission to seek 
clinical help.  He stated I was a 
trouble "maker."  

Of note is that in a letter dated in May 2003 and received 
in October 2003 the Veteran reported that his headaches, 
legs, ankles and knees, and discs conditions began during 
his period of active duty from November 1961 to July 1962.  
This statement is inconsistent with the Veteran's reports 
that he injured his spine during Reserve training.  Service 
treatment records show that the Veteran did not have any of 
these claimed disabilities or symptoms of such during his 
period of active duty or when he was separated form active 
duty (the Veteran's own statements at separation support 
this finding).  Those records, taken together with his other 
statements which appear to place the bulk of his claimed 
disabilities or symptoms during his Reserve training, again 
tend to show that the Veteran is not credible.  

The March 2003 statement is the earliest report that the 
Veteran had a headache during service or that he had any 
abnormal condition involving his lower extremity or 
extremities during active duty or a period of Reserve 
training.  If his statement is accurate it would follow that 
there is no service report of these complaints.  

Determining the credibility of the Veteran's statement of 
suffering the described physical symptoms and being refused 
permission to seek medical treatment necessitates that the 
Board consider this statement in relation to all of the 
evidence of record as well as the interests of both the 
Veteran and the military.  Most importantly, the content of 
his statement tends to show that he is not credible.  

The Veteran's March 2003 statement is incredible on its 
face.  He does not merely assert that military personnel 
denied permission for him to seek medical care on one 
occasion or that only one individual did so.  In his first 
sentence he reports that he was denied access to medical 
care on several occasions during his six month tour of 
active duty.  Thus, the Veteran would have VA believe that 
he was denied medical treatment more than once during a 
short period of active duty and again during Reserve 
training, this time by a noncommissioned officer who had 
such a bias against the Veteran that he denied a promotion 
on the basis that the Veteran requested medical treatment.  
This is simply unbelievable on its face.  

There are no private records of treatment for any medical 
condition earlier than 1976.  The Board would expect that if 
the Veteran had conditions requiring medical treatment 
sometime between 1962 and 1967 and was refused medical 
treatment, he would have seen a private clinician to address 
his needs.  The Board is aware that the Veteran has provided 
a reason for the lack of such records but finds that his 
reason tends to provide even more evidence that he is not 
credible. 

In his May 2002 writing the Veteran reported that during 
Reserves duty he had informed his sergeants of his hearing 
loss and ringing in the ears and complained to his primary 
care physician who sent him to have his ears tested with the 
results filed in his medical records showing nerve damage 
from shooting a machine gun.  In that writing he also 
reported as follows (original all in upper case):  

I tried to gather a copy of my medical 
records from my primary care physician, 
but was unable to do so because he is 
deceased.  I was unable to get a copy of 
my military medical records from the 
main records center in St. Louis, MO 
because I was informed that they were 
destroyed by water damage.  

But according to the Veteran's March 2003 letter he was 
refused permission to seek medical care for ringing in the 
ears and hearing loss.  If this were true, it makes no sense 
that he would then request his military treatment records in 
order to show that he was seen for hearing loss and ringing 
in the ears.  

In effect he has offered two conflicting explanations for 
onset of his claimed disabilities during Reserve training 
(presumably from an injury) and why there are no records.  
Treatment records from his period of active duty in 1961-62 
are of record and show no treatment or complaints.  If the 
Veteran had symptoms of all of these disabilities during his 
period of active duty it is unbelievable that he would have 
endorsed the separation report of medical history as he did.  

The timing of the March 2003 writing also diminishes the 
credibility of its content.  Although VA has repeatedly 
informed the Veteran that the lack of evidence 
contemporaneous to his service poses an obstacle to a grant 
of benefits, the Veteran never before reported that he was 
refused medical treatment.  Now, many years after VA began 
informing him of the importance of this evidence, now he 
alleges that he was refused permission to seek medical 
treatment for a host of symptoms.  His statement has the 
trappings of a fabricated explanation to account for the 
lack of evidence.  On a factual basis, the Board finds that 
this provides highly probative evidence against these 
claims.   

A question that naturally arises is why the military would 
refuse to allow the Veteran to seek medical care.  The 
military would obviously have an interest in the physical 
well being of its members.  But here, the Veteran offers 
another explanation which, maybe if taken without the other 
evidence already described would be believable, when viewed 
as a whole is unbelievable.  He contends that his sergeant 
simply did not like him and considered him to be a "trouble 
maker" and thus not only refused him permission to seek 
medical treatment, but also prevented him from advancing in 
rank.  

On the other hand, the Veteran has the obvious motivation of 
obtaining VA compensation benefits.  This motivation appears 
to be of more likely relevance to his statements than what 
amounts to theory that the military repeatedly refused the 
Veteran access to medical care, particularly in light of the 
factual inaccuracies in his statements, as cited above.   

His lack of credibility impacts negatively on his 
explanation regarding a primary care physician documenting 
hearing loss, apparently in the 1960's.  The earliest 
reports of hearing loss in the record, from 1981, includes 
the Veteran's report that he had suffered from ringing in 
the ears for 4 or 5 years.  In 1981, he was evaluated for 
hearing loss by a VA audiology department and it is that 
report that is in the record.  If the Veteran had hearing 
loss and ringing in the ears during Reserve training in the 
1960's, as he has alleged, it makes little sense that in 
1981 he reported ringing in the ears for 4 or 5 years.  

Taking all of this into account the Board finds the facts 
alleged by the Veteran in his March 2003 writing are 
incredible.  That the Veteran has so obviously manufactured 
facts impacts negatively on all of his statements.  The 
Veteran has sought to explain away why there is no evidence 
to support his claims.  These explanations, taken together 
with the Veteran's reports when he has reported his symptoms 
in clinical settings, and the record itself, leads to the 
conclusion that the reason that there is no evidence of any 
of his claimed disabilities contemporaneous to his service 
or for nearly a decade after his separation from any type of 
military service is the most obvious one - none of his 
claimed disabilities have anything to do with his military 
service.  

Thus, the Board finds as fact that the Veteran is not 
credible, he did not report headaches, hearing loss, ringing 
in the ears, problems with his lower extremities or a back 
injury during service, and he did not have any of these 
conditions during his military service.  That J.S. recalls 
the Veteran was hit by a steel beam is afforded some 
probative weight but is outweighed by the other evidence of 
record, including his post service on the job injury and 
resultant surgery, and the attribution of his back problem 
in the letters form private physicians in 1976 and 1985 to 
that injury.  

With regard to his headaches and swelling of the legs, 
ankles, and feet, even if the Veteran experienced a headache 
and swollen lower extremities during Reserve training such 
would not form a basis for a grant of service connection.  
He reports no injury during a period of Reserve training or 
any disease with onset during a period of active duty for 
training, so the presence of a headache and swollen lower 
extremities during service, even if the Board found to be 
accurate, (which the Board does not), would not form the 
basis for a grant of service connection.  

Nor is there any evidence that the Veteran has ever been 
found to have swollen legs, ankles or feet since service.  
Numerous reports show that he has been negative for edema of 
the extremities.  Hence, even if the Board accepts that the 
Veteran had swollen legs, feet, or ankles during some period 
of training in the Reserves, there is no evidence that he 
has since had such symptoms or that those symptoms were the 
result of or connected to any injury or disease which had 
onset during a period of training.  

In January 2008, VA received records of treatment of the 
Veteran at Lee County Cooperative Care.  These records 
document that in 2003 and 2004 the Veteran reported 
headaches, pain in his feet, back, legs, and knees, 
breathing problems, general body complaints, and hearing 
problems.  These records provide no evidence that any of 
these complaints are related to the Veterans active service.  

Summary of the Merits

In summary, the preponderance of the evidence shows that the 
Veteran injured his back not in service, but many years 
after service, that he had no chronic headaches or 
disability of the lower extremities at any point during his 
active military service, did not have an injury during or 
disease involving headaches or swelling of the lower 
extremities with onset during any period of Reserve 
training, reported hearing loss/tinnitus many years after 
service and reported in a clinical setting that the first 
onset of these symptoms was many years after any military 
service.  There is no expert evidence linking any of his 
claimed disabilities to any period of service.  

As explained above, the evidence presents an overall picture 
of the Veteran suffering no injury or symptoms during his 
active duty in 1961-62 or during any period of Reserves 
training.  Rather, over the years the Veteran has 
constructed explanations for why there is no evidence of 
treatment or complaints to support his claims.  His own 
explanations are internally inconsistent.  He has enlisted 
acquaintances to submit statements that say little other 
than repeat what the Veteran has said.  Although at this 
point the Veteran may be of the belief that what he has 
alleged is accurate, the longitudinal review of the record 
leaves the Board with the no doubt that the Veteran is not 
at all credible.  Injuries and symptoms that are now present 
or have been present from 1976 forward are the result of 
events and conditions that occurred after the Veteran's 
active service.  

Based on these facts, the Board must deny this appeal.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans 
Court clarified VA's duty to notify in the context of claims 
to reopen.  As the Board has reopened the Veteran's claims 
and considered all of his claims on the merits, any defect 
in the notice specified in Kent is harmless error.  

VA satisfied the VCAA duty to notify by way of letter sent 
to the Veteran in October 2001, April 2003, and December 
2007 that fully addressed all necessary notice elements.  
These letters informed the Veteran of the evidence required 
to substantiate the claims for service connection for 
tinnitus, a back disability, a hearing loss disability, 
headaches, and a disability manifested by symptoms of leg, 
ankle and foot swelling.  These letters informed the Veteran 
of his and VA's respective duties for obtaining evidence.  
Only the December 2007 letter provided notice as to the 
elements of effective dates and disability ratings.  

Some of the notice was sent after the initial adjudication 
by the RO.  However, since the last notice letter was sent 
the Veteran has had a meaningful opportunity to participate 
effectively in the processing of his claim and the RO 
readjudicated his claims by issuance of a decision in 
February 2009.  Based on these facts, the defects in the 
timing of the notice have been cured.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
record, VA treatment records, and associated with the claims 
file are statements from private practitioners.  

In 2001-02, the Veteran requested VA's assistance in 
obtaining treatment records from private practitioners.  In 
January 2009 the RO sent a letter to the Veteran informing 
him that VA's requests for the records had been returned as 
undeliverable and that there were no listings for two of the 
identified sources.  VA also informed him that he failed to 
provide an address for another physician identified.  In a 
writing received in February 2002 the Veteran informed VA 
that the physicians he had identified were either deceased, 
no longer in business, or that their whereabouts were 
unknown to the Veteran.  Based on these communications the 
Board finds that VA has discharged its duty to assist the 
Veteran in obtaining evidence.  

In July 2003 the Veteran underwent a VA examination with 
regard to his claimed headaches.  The RO asked that the 
examiner determine if the Veteran had a current headache 
disability and the severity of his headaches.  The examiner 
provided the requested information.  Although the claims 
file was not available for review, the examiner interviewed 
the Veteran, who is the best source of information as to how 
long he has had chronic headaches.  Thus, the absence of the 
claims file does not render this examination inadequate 
because the examiner had sufficient information and data 
upon which to provide the requested information.  This 
examination was adequate.  

VA has not afforded the Veteran examination with regard to 
the other disabilities which form the basis for this appeal.  
In this case the evidence does not establish that a relevant 
event, disease, or injury occurred during service or that 
any of the claimed disabilities manifested within a 
presumptive period.  As to the Veteran's reports of his 
claimed disabilities during service (including his reported 
swollen legs, ankles and feet) the Board finds his 
statements to not be credible and therefore his statements 
cannot form the basis for finding that an event, disease, or 
injury relevant to his claims occurred during his active 
military service.  Therefore, VA has no duty to provide the 
Veteran with examinations.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  Simply stated, the standards of  McLendon are 
not met in this case.

The Board has considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the 
absence of evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability 
and his military service would necessarily be based solely 
on the veteran's uncorroborated assertions regarding what 
occurred in service.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account 
(or, in this case, an account that the Board has rejected as 
a matter of fact) of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist under the VCAA.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The claims for service connection for a back disability and 
a hearing loss disability are reopened.  

The appeal is denied as to service connection for tinnitus, 
hearing loss, a back disability, headaches, and a disability 
of the lower extremities.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


